Citation Nr: 1114662	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  10-01 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date earlier than November 5, 2008, for the award of service connection for shrapnel wound to the left skull.  


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and assigned a 10 percent disability rating for shrapnel wound to the left skull, effective November 5, 2008.  


FINDING OF FACT

The Veteran's initial claim for service connection for shrapnel wound to the left skull was filed at the RO on November 5, 2008, more than one year after his separation from active service.  No informal or formal claim, or written intent to file a claim, for service connection for shrapnel wound to the left skull, was received prior to November 5, 2008.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 5, 2008, for the award of service connection for shrapnel wound to the left skull have not been met.  38 U.S.C.A. §§ 1101, 5103, 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The effective date for the grant of service connection based on an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b) (2010).    

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2010).    

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2010); Norris v. West, 12 Vet. App. 413 (1999).   

The Veteran filed his claim for service connection for shrapnel wound to the left skull on November 5, 2008, more than one year after his separation from active service in February 1967.  Where a claim has been filed more than one year after the date of separation from service, the effective date of service connection is the date of the receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b) (2010).  Here, the Veteran's records demonstrate that he was first diagnosed with shrapnel wound to the left skull and mild tension headaches on VA examination in December 2008.  Thus, the later date is the date the evidence demonstrates that entitlement existed.  However, service connection has been established as of November 5, 2008, the date the claim for service connection was received.  The Board can find no basis to assign an earlier effective date.  On his November 2008 claim form, when asked if he had ever filed a claim with VA, the Veteran indicated "No."  Therefore, the Board finds that a claim was not filed earlier than November 5, 2008, for service connection for a shrapnel wound to the left skull.

With regard to whether an informal or formal claim, or written intent to file a claim for service connection for shrapnel wound to the left skull, was filed prior to November 5, 2008, the Board finds no evidence of there being such a claim.  The first evidence of an intention to file a claim for service connection for shrapnel wound to the left skull was received on November 5, 2008.  In this case, the earliest possible date that could serve as a basis for the award of service connection for shrapnel wound to the left skull is the date of receipt of the Veteran's claim on November 5, 2008.  There is no legal entitlement to any earlier effective date.  Therefore, the Board finds that the preponderance of the evidence is against the claim for an earlier effective date and that claim must be denied.

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  Mason v. Principi, 16 Vet. App. 129 (2002).  



ORDER

An effective date earlier than November 5, 2008, for the award of service connection for shrapnel wound to the left skull is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


